UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4111



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DARIO DEJESUS PEREZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-98-65)


Submitted:   June 24, 2004                 Decided:   June 30, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron E. Michel, Charlotte, North Carolina, for Appellant.
Robert J. Conrad, Jr., United States Attorney, C. Nicks Williams,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dario DeJesus Perez pled guilty to conspiracy to possess

with intent to distribute a quantity of cocaine and cocaine base

(crack), 21 U.S.C. § 846 (2000) (Count One), and conspiracy to

commit money laundering, 18 U.S.C.A. § 1956(h) (West Supp. 2004).

He received a sentence of 135 months imprisonment.            Perez appeals

his sentence,* arguing that the district court plainly erred in

permitting    his   attorney   to     withdraw    his    objections   to    the

presentence report.      We affirm.

           Perez initially objected to the 150 kilograms of cocaine

attributed to him as relevant conduct in the presentence report and

to the lack of a minor role adjustment. U.S. Sentencing Guidelines

Manual §§ 2D1.1(c)(1), 3B1.2 (1998). At the sentencing hearing, he

withdrew his objections and stipulated to the drug amount and role

attributed to him.     The government in turn withdrew its objection

to   the   application    of   the    safety     valve   provision.        USSG

§ 2D1.1(b)(6).      The district court then adopted the presentence

report.

           On appeal, Perez contends that the district court plainly

erred in failing to establish the facts underlying the stipulation.

Because no issue was disputed, the district court was free to adopt



     *
      After Perez filed a motion under 28 U.S.C. § 2255 (2000), the
district court vacated and reinstated the judgment to permit him a
timely appeal. See United States v. Peak, 992 F.2d 39, 42 (4th
Cir. 1993).

                                     - 2 -
the recommended findings in the presentence report without further

inquiry, United States v. Terry, 916 F.2d 157, 162 (4th Cir. 1990),

and did not err in doing so.     United States v. Williams, 29 F.3d

172, 174-75 (4th Cir. 1994) (stipulation resolved drug amount

issue).    Moreover, the government explained that its information

concerning    Perez’s   involvement   in   the   conspiracy    arose   from

wiretapped conversations of other conspirators.               Some of the

conversations were with Perez and some were about him.                  The

government also relied on statements later provided by certain

conspirators.    Perez did not challenge the accuracy or reliability

of the government’s information.

            We therefore affirm the sentence imposed by the district

court.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 3 -